Bloodworth, J.
The petition for certiorari in this case contains the following: “Petitioner avers that he has given the bond as required by law in such cases made and provided, conditioned that ho be and appear personally to answer any judgment, order, sentence or decree of either the recorder’s court of the City of Dublin or of the superior court of Laurens county, which bond was duly approved by the chief of police of the City of Dublin, who is clerk of the recorder’s court of said City of Dublin, which bond was duly filed with said clerk and Chief of Police, J. J. Flanders.” Section 5191 {a) of Park’s Ann. Code (Acts 1902, p. 105) provides that “Any person who shall seek a writ of certiorari to review and correct the judgment of any recorder’s court, or of other police court, of any town or city, by whatever name known,, shall first file with the clerk of said court or if no clerk with the judge of said court, except when the defendant is unable from poverty to give bond and a proper pauper affidavit is furnished, a bond payable to the municipal corporation under which such court exists, in amount and with surety acceptable to and approved by the said clerk or judge, as the ease may be, conditioned for the personal appearance of the defendant to abide the final order, judgment or sentence of said court, or of the superior court, in said case.” The petition in this case does not show that the bond alleged to have been given was *360“a bond payable to the municipal corporation under which such court exists,” and contains no reference to the amount of the bond. The pauper affidavit provided by the statute was not attached to the petition, nor was a copy of the alleged bond incorporated in the petition or attached thereto. Under the rulings in Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720), and Gillespie v. Macon, 19 Ga. App. 1 (90 8. E. 970), the judge did not err in refusing to sanction the certiorari. See Williams v. Dublin, ante, 358.
Decided November 4, 1919.
Petition for certiorari; from Laurens superior court—Judge Kent. July 26, 1919.
W. A. Dampier, for plaintiff in error. T. A. Evans, contra.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.